State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: March 19, 2015                    519313
________________________________

In the Matter of the Claim of
   MARIA BAEZ,
                    Appellant.

TUCK IT AWAY,                               MEMORANDUM AND ORDER
                    Respondent.

COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   January 20, 2015

Before:   Peters, P.J., McCarthy, Egan Jr. and Devine, JJ.

                             __________


     Maria Baez, Sunnyside, appellant pro se.

      Millman LaBuda Law Group PLLC, Lake Success (Netanel
Newberger of counsel), for Tuck It Away, respondent.

                             __________


      Appeal from a decision of the Unemployment Insurance Appeal
Board, filed October 17, 2013, which ruled that claimant was
disqualified from receiving unemployment insurance benefits
because she voluntarily left her employment without good cause.

      Substantial evidence supports the decision of the
Unemployment Insurance Appeal Board finding that claimant
voluntarily left her employment as a site manager at a storage
facility without good cause. Testimony from the employer's
director of operations established that claimant became upset and
resigned after he disciplined her for sending him a text that he
viewed as insubordinate. Although claimant denied that she
resigned and testified that she was fired, it is for the Board to
resolve the factual issue of whether claimant voluntarily left
                              -2-                  519313

her employment without good cause, and its determination will not
be disturbed if supported by substantial evidence (see Matter of
Pierre-Louis [Commissioner of Labor], 106 AD3d 1362, 1362 [2013];
Matter of Fahey [Youner-Commissioner of Labor], 41 AD3d 1124,
1125 [2007]). The differing version of the events surrounding
claimant's separation from employment presented a credibility
issue that the Board was free to resolve in the employer's favor
(see Matter of Fahey [Youner-Commissioner of Labor], 41 AD3d at
1125; Matter of Capobianco [Commissioner of Labor], 7 AD3d 953,
953 [2004]). Inasmuch as substantial evidence supports the
Board's decision, we decline to disturb it.

     Peters, P.J., McCarthy, Egan Jr. and Devine, JJ., concur.



     ORDERED that the decision is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court